
	
		I
		111th CONGRESS
		2d Session
		H. R. 5692
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Inslee (for
			 himself, Mr. Bartlett,
			 Mr. Ehlers,
			 Mr. Grijalva, and
			 Mr. Higgins) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to promote energy independence and self-sufficiency by providing for the
		  use of net metering by certain small electric energy generation systems, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Americans Making Power
			 Act.
		2.FindingsCongress finds that it is in the public
			 interest to:
			(1)Enable small
			 businesses, residences, schools, churches, farms with small electric generation
			 units, and other retail electric consumers who generate electric energy to
			 return surplus electric energy back to the utility for credit.
			(2)Encourage private
			 investment in renewable and alternate energy resources.
			(3)Stimulate economic
			 growth and job creation.
			(4)Enhance the
			 continued diversification of energy resources used in the United States,
			 particularly with distributed generation systems that may have a positive
			 impact on the transmission grid reliability.
			(5)Remove regulatory
			 barriers for net metering and interconnection.
			(6)Limit variability in technologies and save
			 costs to the consumer through net metering and interconnection
			 standards.
			(7)Address the
			 underlying need for consumers to be able to interconnect to the electric
			 grid.
			3.Net metering and
			 interconnection standards
			(a)In
			 GeneralSection 113 of the Public Utility Regulatory Policies Act
			 of 1978 (16 U.S.C. 2623) is amended by adding at the end the following:
				
					(d)Net
				Metering
						(1)DefinitionsIn
				this subsection and subsection (e):
							(A)Combined heat
				and power system
								(i)In
				generalThe term combined heat and power system
				means a system—
									(I)that uses the same
				energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications);
									(II)that
				produces—
										(aa)at least 20
				percent of its total useful energy in the form of thermal energy which is not
				used to produce electrical or mechanical power (or combination thereof);
				and
										(bb)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or a combination thereof), and
										(III)the energy
				efficiency percentage of which exceeds 60 percent.
									(ii)Maximum
				capacityThe term combined heat and power system
				shall not include any system that has a capacity in excess of 2,000 kilowatts
				or a mechanical energy capacity in excess of 2680 horsepower or an equivalent
				combination of electrical and mechanical energy capacities.
								(iii)Energy
				efficiency percentageFor purposes of this subparagraph, the
				energy efficiency percentage of a system is the fraction—
									(I)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application; and
									(II)the denominator
				of which is the lower heating value of the fuel sources for the system.
									(B)Customer-generatorThe term customer-generator
				means any customer of an electric utility that generates electric energy, using
				a qualified generation unit, that is primarily intended to offset part or all
				of the customer-generator’s electric energy requirements. A customer-generator
				does not need to be the owner of such a qualified generation unit.
							(C)Local
				distribution companyThe term
				local distribution company means the owner or operator of a local
				distribution system, or the provider of electric energy meter reading services,
				that is not a retail electric supplier.
							(D)Local
				distribution systemThe term local distribution
				system means any system for the distribution of electric energy to the
				ultimate consumer of the electric energy, whether or not the owner or operator
				of the system is a retail electric supplier.
							(E)Net
				meteringThe term net metering means the process
				of—
								(i)measuring the
				difference between the electric energy supplied to a customer-generator and the
				electric energy generated by the customer-generator that is delivered to a
				local distribution system at the same point of interconnection during an
				applicable billing period; and
								(ii)providing an
				energy credit to the customer-generator in the form of a kilowatt-hour credit
				for each kilowatt-hour of energy produced by the customer-generator from a
				qualified generation unit.
								(F)Qualified
				generation unitThe term qualified generation unit
				means an electric generation unit that uses renewable energy, a combined heat
				and power system, or a waste heat to electricity system, and—
								(i)has a generating
				capacity of not more than 2,000 kilowatts;
								(ii)operates in
				parallel with the retail electric supplier; and
								(iii)is intended
				primarily to offset all or part of the requirements of the customer-generator
				for electric energy.
								(G)Renewable
				energyThe term renewable energy means electric
				energy generated using—
								(i)renewable biomass,
				solar, geothermal, wind, ocean, hydroelectric, anaerobic digestion, landfill
				gas, or fuel cell sources;
								(ii)hydrogen produced
				from any such source; or
								(iii)any combination
				of such sources.
								(H)Retail electric
				supplierThe term retail electric supplier means any
				electric utility that sells electric energy to the ultimate consumer of the
				energy or provides retail electric energy meter reading services for
				consumers.
							(I)Waste heat to
				electricity system
								(i)In
				generalThe term waste heat to electricity system
				means a system that generates electric energy through the recovery of a
				qualified waste heat resource, including—
									(I)exhaust heat or
				flared gas from any industrial process;
									(II)waste gas or
				industrial tail gas that would otherwise be flared, incinerated, or
				vented;
									(III)a pressure drop
				in any gas, excluding any pressure drop to a condenser that subvents the
				resulting heat; and
									(IV)any such other
				form of waste heat resource as the Secretary may determine.
									(ii)LimitationA
				qualified waste heat resource under clause (i) does not include a heat resource
				from a process whose primary purpose is the generation of electric energy using
				a fossil fuel.
								(2)AdoptionNot
				later than 1 year after the date of the enactment of this subsection, each
				State regulatory authority (with respect to each electric utility for which it
				has ratemaking authority), and each nonregulated electric utility, shall adopt
				the standard established by paragraph (3), unless, with respect to a State, the
				Commission determines that a net metering requirement in effect for such State
				complies with the standard established by paragraph (3).
						(3)Establishment of
				net metering standardThe
				following Federal standard is hereby established:
							(A)Net metering
				standardEach retail electric supplier shall (either directly or
				through a local distribution company or other third party) make net metering
				available, on a first-come, first-served basis, to each customer-generator of
				the retail electric supplier in accordance with the requirements described in
				subparagraph (B) and the other provisions of this subsection.
							(B)RequirementsThe
				requirements referred to in subparagraph (A) are, with respect to a retail
				electric supplier, that—
								(i)rates for
				customer-generators shall be the same as the rates that would be applicable if
				the customer-generator did not own or operate a qualified generation unit and
				use a net metering system; and
								(ii)each retail
				electric supplier shall notify all of the retail customers of the retail
				electric supplier of the standard established under this paragraph as soon as
				practicable after the adoption of the standard.
								(4)Net energy
				measurement
							(A)In
				generalExcept as otherwise provided in this paragraph, each
				retail electric supplier shall arrange to provide and install, for any
				customer-generator who qualifies for net metering under this subsection, an
				electric energy meter capable of net metering. In a case in which it is not
				practicable to provide and install such a meter, a retail electric supplier
				shall, at the expense of the retail electric supplier, either directly or
				through a local distribution company or other third party, arrange to have such
				a meter installed for the customer-generator concerned. Except as provided in
				subparagraph (C)(i), any subsequent electric energy meter change necessitated
				or requested for any reason by the customer-generator shall be paid for by the
				customer-generator.
							(B)CriteriaA
				customer-generator may choose to use an existing electric energy meter under
				this paragraph if the following criteria are met:
								(i)The electric
				energy meter is capable of measuring the flow of electric energy both into and
				out of the qualified generation unit of the customer-generator.
								(ii)The electric energy meter is accurate with
				a degree of accuracy that the retail electric supplier or local distribution
				company requires when measuring electric energy flowing from the qualified
				generation unit of the customer-generator to the local distribution system or
				retail electric supplier.
								(C)Additional
				metersAn additional electric
				energy meter may be installed for a customer-generator who qualifies for net
				metering under this subsection in either of the following circumstances:
								(i)The local distribution company or retail
				electric supplier may install an additional electric energy meter at its own
				expense if the customer-generator provides written consent.
								(ii)The customer-generator may request that the
				local distribution company or retail electric supplier install an electric
				energy meter, in addition to the electric energy meter that meets the criteria
				of subparagraph (B), at the customer-generator’s expense. In such a case, the
				charge to the customer-generator shall be no more than the actual cost of the
				electric energy meter and its installation.
								(5)Billing
							(A)In
				generalEach local distribution company or retail electric
				supplier shall calculate the electric energy consumption for a
				customer-generator using a net metering system in accordance with subparagraphs
				(B) through (D).
							(B)Measurement of
				electric energyThe local distribution company or retail electric
				supplier shall measure the net electric energy produced or consumed during a
				billing period using the meter installed in accordance with paragraph
				(4).
							(C)Billing and
				crediting
								(i)BillingIf
				the electric energy supplied by the retail electric supplier exceeds the
				electric energy generated by the customer-generator during a billing period,
				the customer-generator shall be billed for the net electric energy supplied by
				the retail electric supplier in accordance with normal billing
				practices.
								(ii)Crediting
									(I)In
				generalIf electric energy generated by the customer-generator
				exceeds the electric energy supplied by the retail electric supplier during a
				billing period, the customer-generator shall be billed for the appropriate
				customer charges for such billing period and credited for the excess electric
				energy generated during such billing period, with the credit appearing as a
				kilowatt-hour credit on the bill for the following billing period.
									(II)Application of
				creditsAny kilowatt-hour credits provided to a
				customer-generator under this clause shall be applied to the
				customer-generator’s electric energy consumption on the bill for the following
				billing period.
									(III)Carryover of
				unused creditsAt the beginning of each 12-month period, any
				unused kilowatt-hour credits remaining from the preceding 12-month period shall
				be reimbursed to the customer-generator at the average wholesale market rate
				for the preceding 12-month period.
									(D)Use of
				time-differentiated energy tariff rates
								(i)Different
				tariffs or servicesA retail electric supplier shall offer a
				customer-generator the choice of a time-differentiated energy tariff rate or a
				nontime-differentiated energy tariff rate, if the retail electric supplier
				offers the choice to customers in the same rate class as the
				customer-generator.
								(ii)CreditsIf
				a customer-generator is using a meter installed in accordance with paragraph
				(4) and retail billing arrangement that has time-differentiated energy tariff
				rates—
									(I)a kilowatt-hour
				credit described in this paragraph shall be based on the ratio of the
				time-of-use rate to the lowest time-of-use rate over the course of a 12-month
				period; and
									(II)excess
				kilowatt-hour credits in any individual time-of-use period shall be applied to
				other time-of-use periods in the same billing period, with any remaining excess
				for the billing period carried over to the next billing period.
									(iii)Monetary
				creditIf, upon review, a
				retail electric supplier finds the crediting method under clause (ii)
				inconsistent with its current billing practices, such retail electric supplier
				may elect to convert excess kilowatt-hour credits under time-of-use billing to
				a monetary value based on the time when the kilowatt-hours were generated and
				provide a monetary credit to the customer-generator on the bill for the
				following billing period.
								(6)Cost recovery
				mechanismRegulated utilities shall be granted the authority to
				recover, through retail rates approved by the applicable public utility
				commission, any retail electric revenues lost as a result of electric energy
				generation by a customer-generator, less the associated power and other costs
				avoided by the utility.
						(7)Percent
				limitations
							(A)6 Percent
				limitationThe standard established by paragraph (3) of this
				subsection shall not apply for a 12-month period to any customer-generator
				served by a local distribution company or retail electric supplier if, at the
				beginning of such 12-month period, the total generating capacity of all
				customer-generators with net metering systems served by the local distribution
				company or retail electric supplier is equal to or more than 6 percent of the
				capacity necessary to meet the average forecasted aggregate customer peak
				demand of the retail electric supplier for such 12-month period.
							(B)4 Percent
				limitationThe standard
				established by paragraph (3) of this subsection shall not apply for a 12-month
				period to any customer-generator served by a local distribution company or
				retail electric supplier if, at the beginning of such 12-month period, the
				total generating capacity of all customer-generators with net metering systems
				served by the local distribution company or retail electric supplier using a
				single type of renewable energy, a combined heat and power system, or a waste
				heat to electricity system, is equal to or more than 4 percent of the capacity
				necessary to meet the forecasted aggregate customer peak demand of the retail
				electric supplier for such 12-month period.
							(C)Records and
				notice
								(i)RecordsEach
				retail electric supplier shall maintain, and make available to the public,
				records of—
									(I)the type of
				generating technologies and energy sources used by the qualified generation
				units used by the customer-generators; and
									(II)the total generating capacity for all
				customer-generators using a specific type of qualified generation unit.
									(ii)NoticeEach such retail electric supplier shall
				notify the State regulatory authority, as applicable, and the Commission at
				each time at which the total generating capacity of the customer-generators of
				the retail electric supplier reaches a level that equals or exceeds—
									(I)75 percent of the limitation specified in
				subparagraph (A);
									(II)the limitation
				specified in subparagraph (A);
									(III)75 percent of
				the limitation specified in subparagraph (B); or
									(IV)the limitation
				specified in subparagraph (B).
									(8)Ownership of
				creditsFor purposes of
				Federal and State laws providing renewable energy credits or greenhouse gas
				credits, a customer-generator using net metering shall be treated as owning and
				having title to any renewable energy attributes, renewable energy credits, and
				greenhouse gas emission credits relating to any electric energy generated by
				the customer-generator.
						(9)Safety and
				performance standardsA net
				metering system used by a customer-generator shall be installed according to
				the interconnection rules approved by the State regulatory authority or the
				Commission.
						(10)Determination
				of compliance
							(A)In
				generalAny State regulatory authority (with respect to each
				electric utility for which it has ratemaking authority), and any nonregulated
				electric utility, may apply to the Commission for a determination that any
				State net metering requirement or regulation complies with the standard
				established by paragraph (3) and the requirements of this subsection.
							(B)OrdersIn
				the absence of a determination that a State net metering requirement or
				regulation complies with the standard established by paragraph (3) and the
				requirements of this subsection under subparagraph (A), the Commission, on the
				motion of the Commission or pursuant to the petition of any interested person,
				may, after notice and opportunity for a hearing on the record, issue an order
				requiring any retail electric supplier or local distribution company to comply
				with this subsection.
							(C)Enforcement
								(i)In
				generalAny person who violates this subsection shall be subject
				to a civil penalty in an amount scaled appropriately to the nature of the
				violation, as determined by the Commission.
								(ii)AssessmentThe
				civil penalty under clause (i) may be assessed by the Commission, after notice
				and opportunity for hearing, in the same manner as penalties are assessed under
				section 31(d) of the Federal Power Act (16 U.S.C. 823b(d)).
								(e)Interconnection
				Standards
						(1)Model
				standards
							(A)In
				generalNot later than 1 year after the date of the enactment of
				this subsection, the Commission shall publish model standards for the physical
				connection between local distribution systems and qualified generation units.
				The Commission shall also modify the provisions of its Small Generator
				Interconnection Procedures relating to expediting the permitting of qualified
				generation units up to 2,000 kilowatts.
							(B)PurposesThe
				model standards shall be designed to—
								(i)encourage the use
				of qualified generation units; and
								(ii)ensure the safety
				and reliability of the qualified generation units and the local distribution
				systems interconnected with the qualified generation units.
								(C)Expedited
				procedures
								(i)In
				generalThe model standards shall have 2 separate expedited
				procedures as follows:
									(I)A procedure for
				the interconnection of qualified generation units that have a generating
				capacity of not more than 10 kilowatts.
									(II)A procedure for
				the interconnection of qualified generation units that have a generating
				capacity of more than 10 kilowatts but not more than 2,000 kilowatts.
									(ii)Best
				practicesThe expedited procedures shall be based on the best
				practices that have been used by State regulatory authorities and nonregulated
				electric utilities that have adopted interconnection standards.
								(iii)Model
				ruleIn designing the expedited procedures for interconnection,
				the Commission shall consider the Interstate Renewable Energy Council’s most
				recent model interconnection procedures.
								(D)Adoption of
				standards
								(i)In
				generalNot later than 2 years after the date of the enactment of
				this subsection, each State regulatory authority (with respect to each electric
				utility for which it has ratemaking authority) and each nonregulated electric
				utility shall—
									(I)adopt the model
				standards established under this paragraph, with or without modification;
				and
									(II)submit the standards adopted by such State
				regulatory authority (with respect to each electric utility for which it has
				ratemaking authority) or such nonregulated electric utility to the Commission
				for approval.
									(ii)Approval of
				modificationThe Commission shall approve a modification of the
				model standards only if the Commission determines that the modification
				is—
									(I)consistent with or
				superior to the purpose of the standards; and
									(II)required by
				reason of local conditions.
									(E)Nonapproval of
				standards for a StateIf standards have not been approved under
				this paragraph by the Commission for any State regulatory authority or
				nonregulated electric utility during the 2-year period beginning on the date of
				the enactment of this subsection, the Commission shall, by rule or order,
				enforce the model standards of the Commission for the State regulatory
				authority or nonregulated electric utility until such time as such standards
				are approved by the Commission.
							(F)Updates
								(i)In
				generalThe Commission shall publish an update of the model
				standards, at such a time as the Commission determines appropriate
				after—
									(I)submission and
				approval of standards of all State regulatory authorities (with respect to
				electric utilities for which they have ratemaking authority) and nonregulated
				electric utilities under subparagraph (D);
									(II)notice and
				opportunity for comment; and
									(III)considering
				changes in applicable safety and performance and reliability standards and
				underlying technologies.
									(ii)AvailabilityAny
				update of the model standards shall be made available to State regulatory
				authorities and nonregulated electric utilities for consideration by such
				authorities and utilities.
								(2)Safety,
				reliability, performance, and cost
							(A)In
				generalThe model standards established under this subsection
				shall establish such measures for the safety and reliability of the qualified
				generation unit and any other equipment used for electric interconnection to
				the local distribution system as well as the local distribution system itself,
				as appropriate.
							(B)AdministrationThe
				model standards established under this subsection shall—
								(i)be
				consistent with all applicable safety and performance standards established
				by—
									(I)the National
				Electrical Code;
									(II)the Institute of
				Electrical and Electronics Engineers;
									(III)Underwriters
				Laboratories; or
									(IV)the American
				National Standards Institute; and
									(ii)impose not more
				than such minimum cost and technical burdens to the interconnecting
				customer-generator as the Commission determines, by rule, are
				practicable.
								(3)Additional
				chargesThe model standards under this subsection shall prohibit
				the imposition of additional charges by local distribution companies and retail
				electric suppliers for equipment or services for interconnection that are in
				excess of—
							(A)the charges
				necessary to meet the standards or provide net metering to greater types or
				numbers of customers or for larger generators or remove administrative burdens;
				and
							(B)the charges and equipment requirements
				identified in the best practices of State regulatory authorities (with respect
				to electric utilities for which they have ratemaking authority) and
				nonregulated electric utilities with interconnection standards.
							(4)Consumer-friendly
				contracts
							(A)In
				generalThe Commission shall—
								(i)promulgate
				regulations that ensure that simplified contracts will be used for the
				interconnection of qualified generation units by a retail electric supplier or
				local distribution company; and
								(ii)consider the best
				practices outlined in the most recent Interstate Renewable Energy Council model
				for consumer-friendly contracts.
								(B)Liability or
				insuranceThe contracts described in subparagraph (A) shall not
				require liability or other insurance in excess of the liability or insurance
				that is typically carried by customer-generators for general
				liability.
							.
			(b)Conforming
			 AmendmentSection 1262 of the Public Utility Holding Company Act
			 of 2005 (42 U.S.C. 16451) is amended by striking paragraph (5) and inserting
			 the following:
				
					(5)Electric utility
				company
						(A)In
				generalThe term electric utility company means any
				company that owns or operates facilities used for the generation, transmission,
				or distribution of electric energy for sale.
						(B)ExclusionThe
				term electric utility company does not include a qualified
				generation unit (as defined in section 113(d) of the Public Utility Regulatory
				Policies Act of
				1978).
						.
			4.Relationship to
			 State lawSection 117(b) of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2627(b)) is
			 amended—
			(1)by striking
			 Nothing and inserting the following:
				
					(1)In
				generalExcept as provided in paragraph (2),
				nothing
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)Net metering and
				interconnection standards
						(A)In
				generalSubject to subparagraph (B), no State regulatory
				authority or nonregulated electric utility may adopt or enforce any standard or
				requirement concerning net metering or interconnection that restricts access to
				the electric power transmission or local distribution system by qualified
				generation units beyond those standards and requirements established under
				section 113.
						(B)Equivalent or
				greater accessNothing in
				this title precludes a State regulatory authority or nonregulated electric
				utility from adopting or enforcing incentives or requirements or removing
				administrative burdens to encourage the use of qualified generation units and
				net metering that—
							(i)are in addition to
				or equivalent to standards and requirements under section 113;
							(ii)afford greater access to the electric power
				transmission and local distribution systems by qualified generation units than
				the standards and requirements under section 113;
							(iii)afford greater
				compensation or credit for electric energy generated by the qualified
				generation units than the standards and requirements under section 113;
				or
							(iv)provide net metering to greater types or
				numbers of customers or for larger generators than the standards and
				requirements under section 113.
							(C)Qualified
				generation unitIn this paragraph, the term qualified
				generation unit has the meaning given such term in section
				113(d).
						.
			
